Opinion by
Head, J.,
The action was assumpsit. The plaintiffs are the widow and minor children of one Joseph Ferencz, who at the time of his death was a member in good stand*646ing of the defendant society. The undertaking of the defendant on which the action rested is thus stated in its own by-laws: “If a member in good standing dies, a benefit of $1,000 will be paid as per his last designation within sixty days out of the treasury of the union.” The court below made absolute a rule for judgment for want of a sufficient affidavit of defense. The defendant appeals.
It is not denied that the deceased was in good standing at the time of his death and had properly designated his widow and minor children to receive in equal shares the benefit fund referred to in the by-laws. The defense attempted to be set up in the affidavit is twofold in character. Its first branch rests on the technical proposition that as the widow by the designation was to receive one-half the fund and the children the other one-half, there is such a misjoinder that no recovery can be had. It is to be observed the widow does not claim any right to recover because she is the widow of the deceased; nor do the children claim on the ground of their relationship. Their claims do not rest on separate or distinct rights. They simply join as the persons designated by the deceased to recover a sum which the defendant promised to pay to the persons so designated. It is not apparent how any substantial injury could accrue to the defendant from joining all the parties designated in one action. Rules of pleading are made to aid in the administration of the law, not to embarrass it. The defendant’s undertaking was a single one. That is to say, it agreed to pay a fixed sum of money to the person or persons designated to receive it by the deceased member of the society. One action and one judgment ought to be the limit of the defendant’s liability. It would thus be protected as far as possible against a useless number of actions and a duplication of costs. If there be any occasion for its further protection, so that the judgment now entered will be a bar to any future action, the court controlling its own execu*647tion process will be easily able to afford such protection.
It is also alleged, as part of this branch of the defense, that no guardian has been appointed by any court to receive for the minor children their proportion of the claim. They sue by their mother as their natural guardian and next friend, and there is ample authority for the proposition that a minor child may lawfully so sue in Pennsylvania: Turner v. Partridge, 3 P. & W. 172; Heft v. McGill, 3 Pa. 256; O’Donnell v. Broad, 149 Pa. 24. When the defendant, either voluntarily or under stress of execution, is about to pay the judgment, again the court will be able and willing to see that the money is not diverted from its lawful destination. If the judgment is otherwise right, we do not think it ought to be disturbed on this ground.
The second branch of defense purports to rest on the proposition that the defendant has already lawfully paid the claim, and therefore ought not to be subjected to a second action. In substance this branch of the defense rests on the allegation that it paid the amount of this death benefit' to the local lodge, of which the deceased was a member, and that such payment under its bylaws is a bar to the present action by the widow and the minor children. We are unable to see that this claim rests on any substantial foundation. It is clear that the undertaking of the defendant was to pay the money involved to those designated by its deceased member, and in the present case it is just as plain that his widow and children are the persons thus designated. They were therefore the beneficial owners of that money. No other person had any legal right to it. Before the defendant could successfully plead a release from their demand, it must be able to show that it had paid the money to them in a manner recognized by the law generally, or in some special manner to which, by the assent of the deceased, they were bound. The local lodge of which the deceased was a member is not *648shown to have had any beneficial interest in the money sued for. Whatever reason might be urged to support the idea that the benefit should be paid to the owner, through the local lodge, there can be none that it should be paid to the lodge. A payment to that lodge, by reason of which the money was lost and never reached its owners, cannot be a protection against the demand by those owners.
It is neither the letter nor the spirit of the defendant’s by-law that the money was to be paid to the local lodge, to be disposed of or lost by that body without regard to the rights of the owner. The by-law declares “a check for a death benefit shall be made out in the name of the person entitled to the same and in the name of the president, secretary and treasurer of the subordinate lodge of which the deceased was a member.” A payment made in that way would protect the rights of all concerned. The subordinate lodge could not get the money on such a check without the indorsement' of its real owner. Thus he or she would have full knowledge of such payment and would necessarily assent to it. On the other hand, if the subordinate lodge had any just claim against the fund, for example, failure of the deceased to pay a last assessment, funeral expenses necessarily incurred, or the like, opportunity would be afforded its officers to protect such claim. No such payment was made and no such payment is averred in the affidavit.
There are other provisions in the by-laws that in case the “legal heirs of a deceased member” live in the old country, payment might be made through the AustroHungarian consul, but payment was not made in that manner. These provisions not having been carried into effect, they cannot oust the jurisdiction of the proper courts of the domicile of the defendant. Many cases can be found in many jurisdictions in this country to the effect that such provisions in the by-laws as we have referred to would but make the subordinate lodge an *649agency of the defendant so that the beneficial owners of the money would not be bound by any misuse of it made by such organizations.
But without attempting to dispose of the- case on that ground, it seems clear to us the defendant has made no payment of this fund which has enured to the benefit of its legal owners in law or in fact. Further, that although the by-laws provide certain methods of payment which, when fairly acted on, might estop the owners from a further demand, there is nothing in the present case to oust the jurisdiction of our courts to determine the plaintiffs’ right, and therefore the judgment in their favor should not be disturbed.
Judgment affirmed.